DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 8-9, 12-15, 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-9, 12-15 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bank et al. (U.S. Patent Application Publication 2014/0149553).
Referring to claim 1, Bank discloses monitoring, using at least one processing device, social media of a plurality of users (see Figure 3 and Paragraphs 0042-0048 for monitoring social media activity of a plurality of users).
	Bank also discloses collecting user media preferences indicating events of interest to a given user of the plurality of users, wherein said user preferences of the given user are collected by evaluating social media activity of the given user in the monitored social media of the plurality of users (see Figure 3 and Paragraphs 0049-0052 for collecting user-specific data 340 by evaluating social media 330).
	Bank also discloses buffering at least a portion of media content belonging to a media domain of the given user (see Paragraphs 0024 for storing/buffering the media content at the media server 110).
	Bank also discloses identifying, using said at least one processing device, at least one media event of interest of the given user within a particular segment of said buffered media content (see step 525 in Figure 5 and Paragraph 0079 for the server processing the stored/buffered media file to determine segments with the highest interest of the requesting/given user), wherein the identified at least one media event of interest to the given user satisfies one or more predefined interest criteria for the given user based at least in part on (i) contemporaneous social media contributions, with respect to said identified at least one media event, by one or more other users in the monitored social media of the plurality of users and (ii) the collected user media preferences of said given user identified from prior social media activity, with respect to said identified at least one media event, of only the given user from the monitored social see Paragraphs 0053-0056 and Paragraphs 0081-0082 for using historical playback data 335 and user-specific data 340 (which includes social media activity) of the requesting users and other users within the requesting user's social media network).
	Bank also discloses notifying, using at least one processing device, the given user of the at least one media event of interest within the particular segment (see step 530 in Figure 5 and Paragraph 0084).
	
	Referring to claim 4, Bank discloses identifying a number of mentions in the monitored social media of a media item that exceeds a predefined posting number threshold (see Paragraphs 0065 for ordering the segments based on how many users “liked” the media content).

	Referring to claim 5, Bank discloses that at least one media event of interest to the given user is found with a confidence level that satisfies a predefined confidence threshold (see Paragraph 0065 and the rejection of claim 4), the step of providing the given user with substantially immediate access, with respect to said identifying, to the buffered media content associated with the at least one media event of interest (see Figure 6 and Paragraphs 0085-0086).

	Referring to claim 6, Bank discloses sending a link to the given user for the buffered media content associated with the at least one media event of interest and embedding the buffered media content associated with the at least one media event of see Paragraph 0089) in one or more of an alert and a pop-up window on a display based at least in part on a user-specified preference (see Figure 6 and Paragraph 0085).

	Referring to claim 8, Bank discloses that the predefined interest criteria comprises one or more predefined keywords occurring about the media event (see Paragraph 0028).

	Referring to claim 9, see the rejection of claim 1.
	Referring to claim 12, see the rejection of claim 4.
	Referring to claim 13, see the rejection of claims 5-6.
	Referring to claim 14, see the rejection of claim 8.
	Referring to claim 15, see the rejection of claim 1.
	Referring to claim 18, see the rejection of claim 4.
	Referring to claim 19, see the rejection of claims 5-6.
	Referring to claim 20, see the rejection of claim 8.

	Referring to claims 21-23, Bank discloses that the social media contributions by the one or more parties in the monitored social media contributions by the one or more parties in the monitored social media occur contemporaneously with the one media event of interest to the given user (see Paragraph 0052).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (U.S. Patent Application Publication 2014/0149553).
Referring to claim 24, Bank discloses all of the limitations of claim 1, but fails to teach refining one or more of the predefined interest criteria for the given user and the collected user media preference of the given user based at least in part on feedback from the given user.
The Examiner takes Official notice that predefined interest criteria and collected user media preference data for a given user in a user profile can be refined/updated based on feedback from the given user.
.


Allowable Subject Matter
Claims 3, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


July 7, 2021